DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, Species A1, and Species B2, in the reply filed on 6/27/2022 is acknowledged.

Information Disclosure Statement
In the IDS filed 4/15/2020, the citation to DE202013100539U1 is crossed out because it has not been submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0213098; cited by Applicant) in view of Pollett (US 2009/0235466).
Regarding claim 1, Hsu discloses an automatic laundry treatment machine suitable for treating laundry with an aqueous treatment liquor, comprising: a reservoir having a reservoir liquid inlet and one or more reservoir liquid outlets downstream of said reservoir liquid inlet, said reservoir having a reservoir fill level above said one or more reservoir liquid outlets (Figure 1: 1, 2, outlet of 1 at 4); a treatment chamber having a treatment chamber inlet and a basket in fluid communication with said one or more reservoir liquid outlets (11a, outlet of 6); and a conveyance connecting said one or more reservoir liquid outlets and said treatment chamber inlet (4, 5, 6); wherein said one or more reservoir liquid outlets have a cumulative reservoir liquid outlet hydraulic diameter (outlet of 1 at 4); wherein there is an in operation total head difference between said reservoir fill level and said treatment chamber inlet or an in operation total head difference across a portion of said conveyance (note vertical difference between interior of 1 and the outlet of 1 at element 4, or vertical difference across 4, 5, and 6).
Hsu does not expressly disclose wherein the treatment chamber is stationary treatment chamber having a stationary treatment chamber inlet, and wherein said stationary treatment chamber contains a rotatable tub.
Pollett discloses a washing machine having a wash tub (30) positioned within a cabinet (12) and a wash basket (32) movably disposed and rotatably mounted within the wash tub (paragraph 17).
Because it is known in the art to have a washing machine with a cabinet and a wash tub with a rotatable basket therein, and the results of the modification would be predictable, namely, providing a cabinet, a liquid holding tub, and movable basket for washing and/or spin drying, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the treatment chamber is stationary treatment chamber having a stationary treatment chamber inlet, and wherein said stationary treatment chamber contains a rotatable tub.
Hsu does not expressly disclose wherein said total head difference divided by said cumulative reservoir liquid outlet hydraulic diameter in consistent units of length is from about 0.3 to about 2200.  Rather, Hsu discloses that the storage means is capable of storing fresh water for at least a final batch of rinse water from the laundry basket, and the water stored therein can be used for a next cycle of laundry activity, such as a washing cycle or rinsing cycle (abstract, paragraphs 14-16).  Hsu further discloses a connection pipe assembly is connected between the water storage means and the laundry basket, and the connection pipe assembly has a large diameter or pumps to increase the flow rate of water entering the laundry basket (abstract).  Generally, the pipes of the connection pipe assembly have a diameter larger than the water inlet, and with such features, the flow rate of water flowing into the laundry basket can be increased, so that the time required for filling the basket can be reduced (2; paragraphs 13-14).  Therefore, a PHOSITA would recognize that the storage means is required to have dimensions sufficient to perform storing of water for a next cycle of laundry activity, and Hsu teaches that the diameter of the connection pipe assembly is a results effective variable that determines the rate of flow of water entering the basket.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the size of the storage means and/or the size/diameter of the connection assembly of Hsu, and to have wherein said total head difference divided by said cumulative reservoir liquid outlet hydraulic diameter in consistent units of length is from about 0.3 to about 2200, and the results would be predictable, namely, providing a storage means sufficient to hold water for a next cycle of activity while achieving a desired flow rate of the water to the basket.
Claims 3 and 11 are considered to be met by Hsu, in view of Pollett, as applied above and which results in: wherein said total head difference is provided by a source selected from the group consisting of elevation head difference between said reservoir fill level and said stationary treatment chamber inlet in operation, a pump between said reservoir liquid outlet and said stationary treatment chamber inlet, gas pressure applied at said reservoir fill level, and combinations thereof (Hsu: Figure 1: 1, 11a; paragraphs 13, 14); one or more computer-readable media storing instructions (7, paragraphs 13-16, 19, 21); and a computing device comprising a processor (7, paragraphs 13-16, 19, 21); wherein said processor operates the laundry treatment machine of Claim 1 according to the steps of: transferring a first liquid from said reservoir to said stationary treatment chamber; then performing a laundry treatment sub-cycle employing said first liquid (paragraph 14); and during said laundry treatment sub-cycle, at least partially refilling said reservoir with a second liquid (paragraph 14).

Regarding claim 2, Hsu, in view of Pollett, is relied upon as applied above and further discloses wherein said stationary treatment chamber has a stationary treatment chamber volume and said reservoir has a reservoir volume at said reservoir fill level (Hsu: 1, 11a; Pollett: 30), but does not expressly disclose said reservoir volume is from about 10% to about 40% of said stationary treatment chamber volume.  As discussed above, a PHOSITA would recognize that the storage means is required to have dimensions sufficient to perform storing of water for a next cycle of laundry activity.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the size of the storage means, and to have wherein said reservoir volume is from about 10% to about 40% of said stationary treatment chamber volume, and the results would be predictable, namely, providing a storage means sufficient to hold water for a next cycle of activity.
Regarding claim 4, Hsu, in view of Pollett, is relied upon as applied above and further discloses wherein said automatic laundry treatment machine has a footprint and said stationary treatment chamber is above said footprint (Hsu: 1, 11a), but does not expressly result in wherein a majority of space occupied by said reservoir is positioned within a projection of said stationary treatment chamber orthogonally away from footprint.  Hsu shows a side view in which the majority of the reservoir (1) appears to be positioned within a projection of the treatment chamber (11a).  It is established that merely changing the size/proportion, shape, or rearranging parts is obvious to a PHOSITA.  Absent unexpected results or persuasive secondary considerations, this is considered to be a mere engineering design choice that would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, and the results would be expected.  See MPEP 2144.04 (IV) (A) - Changes in Size/Proportion, MPEP 2144.04 (IV) (B) - Changes in Shape.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0213098), in view of Pollett (US 2009/0235466), and further in view of Nolan (US 2012/0090360; cited by Applicant).
Regarding claim 5, Hsu, in view of Pollett, is relied upon as applied above, but does not expressly disclose wherein said reservoir and said stationary treatment chamber are together within a single cabinet.  
Nolan discloses a surge fill apparatus for a washing machine comprising a cabinet (52) and a wash tub (64) and reservoir (170) located inside the cabinet (Figure 2).
Because it is known in the art to provide a wash tub and reservoir inside a cabinet together, and the results of the modification would be predictable, namely, providing a known arrangement of a wash tub and reservoir in a cabinet, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein said reservoir and said stationary treatment chamber are together within a single cabinet.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0213098), in view of Pollett (US 2009/0235466), and further in view of Hendrickson et al.  (US 2013/0086754).
Regarding claim 6, Hsu, in view of Pollett, is relied upon as applied above, but does not expressly disclose wherein said rotatable tub is rotatable about a horizontal axis relative to said footprint.
Hendrickson discloses a laundry treating apparatus having a cabinet (12), door (24) at a front of the cabinet, a tub (14), and a drum (16) that rotates about a horizontal axis (Figure 1; paragraph 12).
Because it is known in the art to have a front load laundry treating apparatus with a horizontally rotating drum, and the results of the modification would be predictable, namely, providing a front load laundry treatment machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein said rotatable tub is rotatable about a horizontal axis relative to said footprint.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0213098), in view of Pollett (US 2009/0235466), and further in view of Bischof et al.  (WO 2014/095876).
Regarding claims 7-9, Hsu, in view of Pollett, is relied upon as applied above, but does not expressly disclose at least one station for dispensing at least one laundry treatment active composition, wherein said station comprises at least one compartment in fluid communication with said stationary treatment chamber for containing said at least one laundry treatment active composition; wherein said station is downstream of said reservoir; wherein said station is in fluid communication with said treatment chamber independent of a pathway connecting said one or more reservoir liquid outlets and said treatment chamber inlet.
Bischof discloses a domestic appliance having a tub (4) connected to a rinsing liquid container (25) via a supply line (18) and a second rinsing liquid supply line (26).  A dispenser (11) is connected downstream of the rinsing liquid container (25) via a fluid supply line to the dispenser tray (20), and the dispenser (11) is connected to the tub via a supply line (10).
Because it is known in the art to have a dispenser downstream and independent from the rinsing liquid supply lines, and the results of the modification would be predictable, namely, providing a known means of separately supplying rinsing liquid and detergents/additives from a dispenser, it would have been obvious to one of ordinary skill in the art at the time of the invention to have at least one station for dispensing at least one laundry treatment active composition, wherein said station comprises at least one compartment in fluid communication with said stationary treatment chamber for containing said at least one laundry treatment active composition; wherein said station is downstream of said reservoir; wherein said station is in fluid communication with said treatment chamber independent of a pathway connecting said one or more reservoir liquid outlets and said treatment chamber inlet.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0213098), in view of Pollett (US 2009/0235466), and further in view of McCloy (US 2017/0191207).
Regarding claim 10, Hsu, in view of Pollett, is relied upon as applied above, but does not expressly disclose wherein said automatic laundry treatment machine further comprises a heater associated with said reservoir.
McCloy discloses a washing machine fill reservoir (3) above a wash drum (1), and a heating element (9) can be incorporated into the fill reservoir to maintain or boost the water temperature (paragraph 27).
Because it is known in the art to have a heating element in the fill reservoir, and the results of the modification would be predictable, namely, providing a known means of controlling the water temperature, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein said automatic laundry treatment machine further comprises a heater associated with said reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711